DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2018 and 07/09/2019 were filed after the mailing date of the application on 09/27/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments filed 11/16/2020 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 11/16/2020, with respect to Claims 1-5 Rejections under 35 USC § 112 have been fully considered and are persuasive in view of the amendments.  The Rejections under 35 USC § 112 of claims 1-5 has been withdrawn. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Chen.
Regarding claim 1 Yoshizawa teaches an object recognition apparatus that recognizes an object around an own vehicle, using a radar device and an imaging device (Yoshizawa paragraph [0006]: “the present invention includes a camera (30) and a radar (20) installed in a vehicle”; paragraph [0022]: “Any radar device may be used. In addition, it is preferable that the radar 20 has a function of setting a detectable distance and not detecting a front entity beyond the set distance”; paragraph [0023]: “It is preferable that the image output of the camera 30 is processed by an image processing device… an image processing apparatus recognizes a portion that moves as a unit in the image as a processing target, and detects an edge in the width direction of the recognized processing target”), comprising:
An information combining unit fusing radar based target information with image based target information (Yoshizawa paragraph [0006]: “The control device uses a radar to obtain a moving direction vector based on the own vehicle for a target vehicle to be predicted…using a plurality of past radar reflection points…Means for setting a parallel region parallel to the moving direction vector and having a predetermined width (for example, step S44), and the target vehicle based on the image edge of the target vehicle by the camera and the radar reflection distance Means for obtaining an estimated presence area”) if the object is being detected by the radar device  and the imaging device, the radar-based target information being information on a first object detected by the radar device (Yoshizawa paragraph [0022]: “the radar 20 detects not only the immediately preceding presence object but also the further front object hidden behind it by diffraction and reflection from the road surface, and relative to them. It is also possible to obtain distance and relative position”), the image-based target information being information on a second object detected by the imaging device (Yoshizawa paragraph [0023]: “the image output of the camera 30 is processed by an image processing device (information combining unit) (not shown) and necessary information is passed to the control unit 10 in response to a request from the control unit 10.”; paragraph [0025]: “the camera 30 and the radar 20 are operated simultaneously”); and an identical object determining unit that determines that the first object detected by the radar device is identical with the second object detected by the imaging device (Yoshizawa paragraph [0023]: “the image output of the camera 30 is processed by an image processing device (not shown) and necessary information is passed to the control unit 10 (an identical object determining unit) in response to a request from the control unit 10. In this case, an image processing apparatus (not shown) recognizes a portion that moves as a unit in the image as a processing target, and detects an edge in the width direction of the recognized processing target. The image processing apparatus automatically performs this process for each imaging operation of the camera, continuously monitors the processing target, and sends a processing result to the control unit 10 based on a request from the control unit 10”; paragraph [0026]: “the target (target vehicle) to be processed is specified using the radar reflected wave data, the radar reflected wave data processing is performed on the target vehicle as much as possible, and then the specified target in the captured image is detected”).
Yoshizawa does not teach combining unit that generates a fusion target by fusing radar based target information with image based target information;

Chen teaches combining unit that generates a fusion target by fusing radar based target information with image based target information (Chen column 3 lines 16-19: “In a fusion tracker system, matching algorithms are needed to fuse together object information coming from a vision system (the camera 24) with object information coming from the radar sensors (the radar 22)”);
determining that the first object detected by the radar device is identical with the second object detected by the imaging device (Chen column 3 lines 23-28: “A radar system will provide good range and range rate information, but oftentimes relatively poor azimuth angles. In the absence of uncertainty information from the sensor systems, it is a challenge to design a matching algorithm that will reliably match up vision and radar measurements related to the same object”), based on time dependent change of the fusion target (Chen column 3 lines 34-42: “Presently, known matching algorithms calculate probabilities that a vision object should be matched with a radar object. These probabilities rely on a number of factors including similarities in motion status (time dependent change), azimuth angle, longitudinal position, and longitudinal velocity between a vision track and a radar track. Once a match is made and a radar-vision fused track is initiated, the lateral position of the track is primarily determined from the azimuth angle given by the matched vision track”).
of the target – Examiner’s note) can be obtained accurately” (Yoshizawa paragraph [0008]). As in the object recognition apparatus of Yoshizawa, it is within the capabilities of one of ordinary skill in the art to include combining unit that generates a fusion target by fusing radar based target information with image based target information of Chen  with the predicted result increasing the accuracy of the target position prediction as needed in Yoshizawa.

In regards of claim 2 Yoshizawa and Chen teach the claimed invention as shown above for the claim 1. 
Yoshizawa further teaches the information combining unit using distance information as the radar-based target information (Yoshizawa paragraph [0003]: “information on the radar reflection position (relative position between the host vehicle and the object) determined by the radar reflection distance”) and azimuth angle information as the image-based target information (Yoshizawa paragraph [0061]: “A trigger signal is sent to the radar 20 and the camera 30 via the image processing unit 32 and the trigger signal output unit 12 that output the azimuth angles θ1 and θ2 of the left and right edges of the detection target specified from the captured image”), and combining the distance information with the azimuth angle information, the distance information being information on a distance to the object, the azimuth angle The system determines and stores relative positions (relative distance, azimuth angle) and relative speeds of a target vehicle and the own vehicle”). 
Yoshizawa does not teach generating the fusion target.
Chen teaches generating the fusion target (Chen column 3 lines 16-19: “In a fusion tracker system, matching algorithms are needed to fuse together object information coming from a vision system (the camera 24) with object information coming from the radar sensors (the radar 22)”). 
	It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify an object recognition apparatus taught in combination of Yoshizawa and Chen to include combining unit that generates a fusion target by fusing radar based target information with image based target information of Chen in order to “the predicted position (of the target – Examiner’s note) can be obtained accurately” (Yoshizawa paragraph [0008]). As in the object recognition apparatus of Yoshizawa, it is within the capabilities of one of ordinary skill in the art to include combining unit that generates a fusion target by fusing radar based target information with image based target information of Chen  with the predicted result increasing the accuracy of the target position prediction as needed in Yoshizawa.	

Regarding claim 3, Yoshizawa and Chen teach claimed invention as shown above for the claim 1. 
Yoshizawa further teaches the object is a vehicle (Yoshizawa paragraph [0002]: “vehicle control methods using various collision prediction techniques have been proposed”); and the fusion target is a vehicle width (Yoshizawa paragraph [0003]: “the image information of the camera, the direction of the contour or edge of the object (especially the edge in the horizontal direction is important since it is related to the width of the object) can be known”).
	
Regarding claim 4, Yoshizawa and Chen teach claimed invention as shown above for the claim 1. 
Yoshizawa further teaches the fusion target is position information of the object in a lateral direction of the own vehicle (Yoshizawa paragraph [0049]: “the current position of the target vehicle and a predetermined lateral G turning curve (predetermined lateral G turning curve) set to the left and right from the host vehicle”).

Regarding claim 5, Yoshizawa teaches an object recognition method that recognizes an object around an own vehicle, using a radar device and an imaging device (Yoshizawa paragraph [0022]: “Any radar device may be used. In addition, it is preferable that the radar 20 has a function of setting a detectable distance and not detecting a front entity beyond the set distance”; paragraph [0023]: “It is preferable that the image output of the camera 30 is processed by an image processing device… an image processing apparatus recognizes a portion that moves as a unit in the image as a processing target, and detects an edge in the width direction of the recognized processing target”), comprising the steps of:

generating an information on the object by fusing radar-based target information with image-based target information (Yoshizawa paragraph [0006]: “The control device uses a radar to obtain a moving direction vector based on the own vehicle for a target vehicle to be predicted…using a plurality of past radar reflection points…Means for setting a parallel region parallel to the moving direction vector and having a predetermined width (for example, step S44), and the target vehicle based on the image edge of the target vehicle by the camera and the radar reflection distance Means for obtaining an estimated presence area”) if the object is being detected by the radar device and the imaging device, the radar-based target information being information on a first object detected by the radar device (Yoshizawa paragraph [0022]: “the radar 20 detects not only the immediately preceding presence object but also the further front object hidden behind it by diffraction and reflection from the road surface, and relative to them. It is also possible to obtain distance and relative position”), the image-based target information being information on a second object detected by the imaging device (Yoshizawa paragraph [0023]: “the image output of the camera 30 is processed by an image processing device (information combining unit) (not shown) and necessary information is passed to the control unit 10 in response to a request from the control unit 10.”; paragraph [0025]: “the camera 30 and the radar 20 are operated simultaneously”); and determining that the first object detected by the radar device is identical with the second object detected by the imaging device (Yoshizawa paragraph [0023]: “the image output of the camera 30 is processed by an image processing device (not shown) and necessary information is passed to the control unit 10 (an identical object determining unit) in response to a request from the control unit 10. In this case, an image processing apparatus (not shown) recognizes a portion that moves as a unit in the image as a processing target, and detects an edge in the width direction of the recognized processing target. The image processing apparatus automatically performs this process for each imaging operation of the camera, continuously monitors the processing target, and sends a processing result to the control unit 10 based on a request from the control unit 10”; paragraph [0026]: “the target (target vehicle) to be processed is specified using the radar reflected wave data, the radar reflected wave data processing is performed on the target vehicle as much as possible, and then the specified target in the captured image is detected”).
Yoshizawa does not teach generating a fusion target as information on the object by fusing radar based target information with image based target information;
determining that the first object detected by the radar device is identical with the second object detected by the imaging device, based on time dependent change of the fusion target.
Chen teaches generating a fusion target as information on the object by fusing radar based target information with image based target information (Chen column 3 lines 16-19: “In a fusion tracker system, matching algorithms are needed to fuse together object information coming from a vision system (the camera 24) with object information coming from the radar sensors (the radar 22)”);
determining that the first object detected by the radar device is identical with the second object detected by the imaging device (Chen column 3 lines 23-28: “A radar system will provide good range and range rate information, but oftentimes relatively poor azimuth angles. In the absence of uncertainty information from the sensor systems, it is a challenge to design a matching algorithm that will reliably match up vision and radar measurements related to the same object”), based on time dependent change of the fusion target (Chen column 3 lines 34-42: “Presently, known matching algorithms calculate probabilities that a vision object should be matched with a radar object. These probabilities rely on a number of factors including similarities in motion status (time dependent change), azimuth angle, longitudinal position, and longitudinal velocity between a vision track and a radar track. Once a match is made and a radar-vision fused track is initiated, the lateral position of the track is primarily determined from the azimuth angle given by the matched vision track”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify an object recognition method of Yoshizawa to include a fusion target by fusing radar based target information with image based target information of Chen in order to “the predicted position (of the target – Examiner’s note) can be obtained accurately” (Yoshizawa paragraph [0008]). As in the object recognition apparatus of Yoshizawa, it is within the capabilities of one of ordinary skill in the art to include a fusion target by fusing radar based target information with image based target information of Chen with the predicted result increasing the accuracy of the target position prediction as needed in Yoshizawa.

Regarding claim 6, Yoshizawa and Chen teach claimed invention as shown above for the claim 1. 
Yoshizawa further teaches the identical object determining unit determines that the first object detected by the radar device is identical with the second object detected by the imaging device, in response to determining that the fusion target does not change with time (Yoshizawa paragraph [0034]: “a moving direction vector MDV representing the relative moving direction of the host vehicle 100 and the target vehicle (fusion target) TV with reference to the host vehicle 100 (that is, the host vehicle 100 is stationary (does not change with time)). For convenience, it is referred to as a moving direction vector MDV of the target vehicle TV) and an example of a wrappable area PLA set for this”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishen et al. (U.S. Patent 5005147A) teaches methods and an apparatus for fusion of data from optical and radar sensors by error minimization procedure;
Izzat et al. (U.S. Patent Application Publication 2017/0242117A1) teaches a method and system that performs low level fusion of Radar or LiDAR data with an image from a camera;
Appia et al. (U.S. Patent Application Publication 2016/0116573A1) teaches a method of generating an alignment matrix for a camera-radar system;
Baba (U.S. Patent Application Publication 2017/0307730A1) teaches a misalignment quantity calculating apparatus determines whether a first object detected by a beam sensor is identical to a second object detected by an image sensor;
Sasabuchi et al. (U.S. Patent Application Publication 2014/0368668A1) teaches a failure-determination apparatus with a radar device, a camera unit and a moving target determination unit;
Sasabuchi et al. (U.S. Patent 8917321B1) teaches a failure-determination apparatus with a radar device, a camera unit and a moving target determination unit;
Harada (U.S. Patent Application Publication 2011/0301845A1) teaches an object recognition device and object recognition method;
Harada (U.S. Patent 8818703B2) teaches an object recognition device and object recognition method;
Dougherty et al. (U.S. Patent 5943476) teaches a method and apparatus for remotely sensing orientation and position of objects;
Miron  (U.S. Patent 5652588) teaches a surveillance system including a radar device and electro-optical sensor stations;
Matsumoto (U.S. Patent 10366295B2) teaches an object recognition apparatus.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648